TRANSPORT
FUNDING

A Transport Funding Program

Customer Name: FREDERICK KENFACK TEZANO

Case 20-32652 Document 9-1 Filed in TXSB on 05/21/20 Page 1 of 7

Security Agreement
(Conditional Sale Contract)

Contract: Date: 3/30/2018

 

Stock #:

221864

The undersigned buyer, meaning ail buyers jointly and severally ("Buyer’), having been quoted both a time sale price and cash sale price, has elected to
purchase and hereby purchases from the undersigned seller ("Seller") for the time-sale price shown below, under the terms and provisions of this
Agreement, the following described property, (herein, with all present and future attachments, accessories, replacement parts, repairs, additions, and all

proceeds thereof,teferred to.as (Collateral).

 

Yoar Manufacturer Model Description Serial Number
2014 FL CASCADEVO TRACTOR TFUJGLDS53ELFH6962
Collateral Will Be Kept At (Address) 1814 KATY SHADOW LN (City, County,State) KATY. FORT BEND, TEXAS

 

 

 

LOAN AND COLLATERAL PROTECTION OPTIONS
Please check one box for each calagoly

A, PHYSICAL DAMAGE INSURANCE COVERING THE COLLATERAL IS
REQUIRED, HOWEVER. Buyer has the option of furnishing the required
insurance through an agent or broker of Buyer's choice I-accepted

[X] Accept CJ

Buyer(s) requests and authorizes Seller to obtain comprehensive and collision
Insurance coverage on the Collateral for 48 months from the date of

Decline

this agreement. and forthe premium of = § {0,548.74

B, DEBT WAIVER, if-included, is not a factor in the approval.of credit.and
is not required by the Seller and is for the term of the credit only

[J Decline

Buyer(s) requests and authorizes Seller to obtain Debt Waiver for
the term of this agreement for the premium of $ 000

Accept

C. GAP PROTECTION, if Included, is not a factor in the approval of

credit and Is
[__] Decline

Buyer(s) requests and authorizes Seller to obtain GAP Protection for
the term of this agréement for the premium < ‘$ 675 00

Accept

BUYER AND/OR CO-BUYER AGRE
ACCEPTED

YO PAY FOR THE ITEMS

   

 

 

 

ee
Buyer Ld
Co-Buyer ie / f~
/
a“ “
Buyer's Initlals ifs cl

 

Co-Buyer's Initials.

aeeeraeresinteemniniiinninntiastitiy,

Description of Trade-In

Year Manufacturer Model

Serial Number

 

 

 

 

 

 

 

 

 

Gross Allowance 0.00
LESS Amount Qwed to:
0.00
Trade-In (Net Allowance) 0.00
1. CASH.SALE.PRICE 69,219.19
2. (a). Cash Down Payment 20,485.00
(b) Trade-In Net Allowance 0:00
TOTAL DOWN PAYMENT (a + b) 20,495 00
*earaceeE oF on ares
4 OTHER CHARGES
(a) Physical Damage 10,548.71
(b } Debt Walver 0.00
(c) GAP Waiver 675.00
(d) UCC Filing Fee 0.00
(2) Administrative Fee 500 00
(f) Other Fee 0.00
(Describe) *fasnnencteny
TOTAL OTHER CHARGES (a+b+co%+d+e8+f) 41,723.74
5 PRINCIPAL BALANCE (3 44) 60,447 90
6 FINANCE CHARGE 16,190.34
7 UNPAID TIME BALANCE (6&+6) 76,638.24
8. TIME SALE PRICE (1+4+6) 97,133 24

 
Case 20-32652 Document 9-1 Filed in TXSB on 05/21/20 Page 2 of 7

PAYMENT SCHEDULE Buyer promises to pay Seller the UNPAID TIME BALANCE (Item 7 above) in 48 installments as follows:
{Talal N@ of installments)
Hondbnatinon, @) $4,696.63 on s/M4/2018 and a like sum on the bke date

of each month thereafter until fully paid, provided, however, that the final Installment shail be in the amount of the remaining
unpaid balance, or if blank, ther¢

For other than equal (b)

Successive monthly

lastallinents:

A. COLLATERAL USE BUYER REPRESENTS. AND.WARRANTS TO SELLER THAT THE COLLATERAL SHALL BE -USED SOLELY FOR BUSINESS

PURPOSES Buyer warrants and agrees that: the Collateral was delivered to and accepted by Buyer in satisfactory condition, the Collateral will be used solely for
business purposes, the Collateral is free from-and will be kept free from all lens, claims, security interests and enciimbrances other than that created hereby,

notwithstanding Sellers claim to proceeds, Buyer will not, without Seller's pridr writen.consent, sell, rent, lend, encumber, pledge, transfer, secrete or otherwise

dispose of any of the Collateral, nor will Buyer permul any such act; the Collateral will be maintained in.good operating condition, repair and appearance, and will

be used and operated with care, only by qualified personnel in the regular course of Buyer's business and in conformity with all applicable governmental laws and

fegulations; the Collateral shall remain personal property and-not become part of any real propeny regardless of the manner of affixation, Seller may inspect the
Collateral:at all reasonable times and'from timé.to time; and the Collateral will be kept by Buyer at the location set forth for {t'on the face hereof and will not be

removed (rom said location withaut the. pnor written consent-of Seller, except that-an item-of Collateral which Is mobile and.of a type normally used at more than

one location may be used by Buyer away from sald location in the regular course of Buyer's business provided that if such item is not returned. to said location

within 30 days, Buyer will immediately thereafter,.and each 30 days thereafter until the tem Is retumed; feport the then current iocation ihereof to Seller in writing.

B COLLATERAL PRESERVATION. Buyer agrees, at its own cost and expense: to do everything necessary and expedient to. perfect and preserve the security
interasts of Seller obtained hereunder, to defend any action, proceeding of claim affecting the Collateral, including but pat limited to any forfeiture action or
proceeding, to pay all expenses incurred by Seller in enforcing its rights afier the occurrence of an event of default hereunder, including payment of the reasonable
fees of any atiomeys retained -by Sellar; to immediately tepay to Seller any amounts paid by Seller in the enforcement or administration of its rights under this
Agreement, including without limitation any amounts paid by Seller to a depository institution because a check, draft, or order made or drawn by or for the benefit
of Buyer is returned unpaid for any reason; and to pay promptly all taxes, assessments, license fees and-other public or private

charges when levied or assessed against the Collateral, this Agreement or any accompanying note.

C. INSURANCE. Buyer shail at all times bear ail risk of loss of, damage to.or destruction.of the Collateral, Buyer agrees. to. procure forthwith and maintain
insurance on the Collateral, for the actual cash value thereof and for the life of this Agreement: in the form-of Fire Insurance with Combined Additional Coverage
and Collision, Theft and/or Vandalism and Malicious Mischief Coyerage when appropriate, plus stich other Insurance as Seller may specify from time to time, allin
form and amount and with insurers satisfactory to Seller Buyer agrees to deliver. prompily to Seller certificates or, if requasted, policies of insurance satisfactory to
Seller, each with a standard long-form loss-payable endorsement naming Seller of assigns as loss-payee as their interests may appear. Each policy shall provide
that Seller's interest therein will not be invalidated by the acts, omuasfons or negléct of anyoné other than Sellar, and will contain Insurer's agreement to give 30
days prior written notice to Seller before. cancellation of or. any material change in the policy.will-be effective. whether such cancellation or change is at. the
direction of Buyer or insurer, Sellers acceptance of policies in lesser amounts or risks shall not. constitute a walver of Buyer's foregoing obligation. Buyer assigns
to Seller all proceeds of any physical damage or credit insurance for which a charge |s slated hierein’or which is maintained by Buyer in accordance herewith,
including retumed and unearned premiums, up to the amount owing heréunder by Buyer, Buyer directs all insurers to pay such proceeds directly to Seller Buyer
authorizes Seller to endorse Buyer's name to all remittances without the joirider of Buyer.

D. FINANCING STATEMENT. If permitted by faw, Buyer agrees that a carbon, photographic or. other. reproduction of this Agreement or of a financing statement
may be filed’as a financing statement. Buyer authorizes Seiler to file a financing statement describing the Collateral. Buyer. authorizes Seller to file financing
statements covering assets of Buyer other than the Collateral described herein,

E. PERFORMANCE. If Buyer fails to perform any of its obligations hereunder; Seller may perform the same, but shall not 52 obligated.to do so, for the account of
Buyer to protect the interest of Seller or Buyer or both, at Sellers option, and Buyer shall immediately, repay to Seller any amounts paid by Seller in such
petformance, together with interest thereon at the same rate as is set forth on the face hereof as payable upon acceleration.

F, DEFAULT. Time is of the essence In the performance of all obligations under this Agreement: An event of default shall occur ff (a) Buyer fails to pay when due
any amount owed by it to Seller or to any affillate of Seller, whether heréunder or udder any other instrument or agreement, (b) Buyer fails to perform or observe
any. other obligation, term or provision to be performed or observed by it hereunder or under any other instrument or agreement fumished by Buyer to-Seller.or to
any affiliate of Seller or otherwise acquired by Seller or any affiliate of Seller; (c) Buyer becomes insolvent or ceases to do business as a going concern, (d). any of
the Collateral ls lost, destroyed, or concealed from Seller; (e) Buyer makes an assignment for the benefit of creditors of takes advantage of any law for the relief of
debtors; (f) a pelition in bankruptcy or for an arrangement, reorganization, or similar relief is fled by or against Buyer; (9) any property of Buyer Is attached, or a
trustee of receiver Is appointed for Buyer or fora substantial part of its property, or Buyer applies for such appointment: (h) Seiler (n- good falth believes that the
prospect of payment or performance hereunder is impaired: or-() there shall be a maternal change in the management, ownership or contro! of Buyer; (j) if there
Shall occur an (/} appropriation, (ii) confiscation, (lil) retention, or (iv) seizure of control, custody or possession of any Collateral by any governmental authority
including, without Jimitatlon, any municipal, state, federal or other govermmental entity or any govemmental agency or instrumentality (afl such entities, agencies
and instrumentality's shall hereinafter be collectively referred to as "Governmental Authority"), {k) f anyone tn the control; custody or possession of any Collateral
or the Buyer is accused or alleged or charged (whether or not subsequently arraigned, indicted or convicted) by any Governmental Authority to have used any
rouateral t connection with the commission of any came (other than a misdemeanor moving violation), or (1) the Buyer, ¥ an individual, dies or Is rendered
ncapacitated

saa by
Loa

Buyer's Initials f } Co-Buvers Initials Page 2 of 5

Aen:
é

Case 20-32652 Document9-1 Filed in TXSB on 05/21/20 Page 3 of 7

G. REMEDIES. Upon the occurrence of an event of default, and at any time thereafter as long as the default continues, Seller may, at its option, with or without
notice to. Buyer (i) declare this Agreement to be in default, (ii) declare the indebtedness hereunder fo be immediately due and payable, (iii) declare all other debts
then owing by Buyer to Seller to be immediately due and payable, (iv) cancel any insurance and'credit any refund to the indebledness. and (v) exercise all of the
rights and remedies of a secured party under the Uniform Commercial Code and any other applicable iaws, including the right to require Buyer to assemble the
Collateral and deliver it to Seller at a place fo be designated by. Seller which is reasonably convenient to Seller, and to lawfully enter any prernises where the
Collateral: may be without judicial process and take possession thereof, if Seller elects to provide notice of default, said notice shall be mailed to. Buyer's address
on this loan Agreement or such other address as required by Section R of this Agreement. Suyer agrees Seller may. at its option, install a global positioning
locating device in the Collateral.to assist Seller in locating and taking possession.of the Collateral in the event of defaull. Acceleration of any and all indebtedness,
if so elected by Seller, shall be subject to all applicable laws Including those pertaining {o refunds and rebates of uneamed charges. Any property other than
Coilateral, which is in or upon the. Collateral at the time of repossession, may be taken and held without liability until its return is requested by Buyer. Unless
otherwise provided by law, any requirement of reasonable notice which Sellar may be obligated to give regarding the sale or other disposition of Collateral will be
mat if such notice is mailed to Buyer al Its address shown herein at least ten days before the time of sale or other disposition. Seller may buy at any sale and
become the owner of the Collateral. The inclusion of a trade name or. division name In the identification of Buyer hereunder shall not limit Seller's right, after the
eccurrence.of an event of default, to proceed against ail of Buyers’ assets, including those held or used by Buyer individually os under another trade or division
name Buyer shall be liable for payment of all expenses of retaking, holding, preparing for salé, selling and the like which shall include (a) the reasonable fees of
any atlomeys retained by Seller, and (b)-all other legal expenses incurred by Seller Buyer agrees that it-is llable for and will promptly pay any deficiency resulting
from any disposition of Collateral after default. Seiler may sell the Collateral-without giving any warranties as to the Collateral, Seller may disclaim any warranties
of tite, possession, quiel enjoyment, or the like ‘This procedure will riot be considered to adversely affect the commercial reasonableness of any sale of the
Collateral

H, LOUISANA AND: ARIZONA PROVISIONS.

LOUISIANA LAW PERMITS REPOSSESSION OF MOTOR VEHICLES WITHOUT JUDICIAL PROCESS, SELLER RESERVES THE RIGHT TO REPOSSESS
THE COLLATERAL IN THE STATE OF LOUISIANA PURSUANT TO LOUISIANA'S "ADDITIONAL DEFAULT REMEDIES ACT," LA R.S. 6:965 ET SEQ.

If applicable, under Arizona Revised Statutes (A.R.8,) Section 13-1813, upon: notice of default, Buyer has thirty (30) days to cure the default If the
default fs not cured within thirty (30) days, it is unlawful to fail io. return the collateral and It shall be considered stolen property subject to the maximum
penalty for unlawful falluré to return a motor vehicle subject to a security Interest(AZ 28-4845 class 6 felony).

|. GENERAL. Waiver of any default shall not be a walver. of any other default: all of Saller's rights are cumulative and not alternative. No waiver or change
inthis Agreement or in any related note shall bind Seller unless in writing sighed by one of its officers The term “Seller” shall include any assignee of

Seller who is the holder of this Agreement, After assignment of this Agreement by Seller, the assignor will not be the assignee’s agent for any purpose

Buyer waives: and will not’assert against any assignee of Seller any claims, counterctaims, claims in recoupment, abatement, reduction, defenses, or
set-offs for ‘breach of warranty or for any other reason which Buyer could assert against Seller, except defenses which cannot be walved under the
Uniform Commercial Code. Any provisions hereof contrary to, prohibited by, or invalid under applicable laws or regulations shall be inapplicable and
deemed omitted herefrom, but shall not invalidate the remaining provisions hereof. Buyer waives all exemptions to the extent permitted by law Seller
may correct patent errors herein All of the terms and. provisions of this-Agreament shall apply to and be binding upon Buyer, tts heirs, personal
representatives, sutcassors and assigns and shall inure to the benefit of Seller, its successors and assigns. Buyer represents and warrants lo Transport
Funding, LLC, that he/she is authonzed to execule this Agreement on behalf of Lessee/Buyer in the event if is determined at a later date that the
undersigned was not authorized to sign on. behalf of Lessee/Buyer, the undersigned shall be personally liable forthe retutn of the collateral to Transport

Funding, LLC plus all damages incurred by Transport. Funding, LLC, by reason of such misrepresentation, including but not limited to, its reasonable

attorney fees, court costs and expenses.

 

J, CONFESSION OF JUDGMENT, Buyer hereby confesses judgment, consenting that Judgment be rendered and signed whether during ferm of court or
in vacation, in favor of Seller for the full ammount of the indebtedness in principal, finance. charge. and attorney fees. together with all charges and
expenses whatsoever, all as provided hereunder

K. ACCELERATION INTEREST. Buyer agrees to pay Seller, upon acceleration of the above indebtedness, interest on all sums then owing hereunder at
the rate of 1 1/2 % per month if not prohibited by law, otherwise at the highest rate Buyer can legally obligate ‘self to.pay and/or Seller can fagally collect.
Any note taken herewith evidences indebtedness and not payment All amounts payable hereunder are payable at Seller's address shown below or at
such other addréss as Seller may specify from timé to time in wating.

L. DELINQUENCY CHARGE. For each installment not paid when due, Buyer agrees to pay to Seller a delinquency charge calculated thereon at the rate
of 1 1/2% per month for the period of delinquency or, at Seller's option,.6% of such installment, provided that such a delinquency charge is nat prohibited
by law, otherwise at the highest rate Buyer can legally obligate itself to pay and/or Seller can legally collect.

M. SECURITY INTEREST. To secure payment of the UNPAID TIME BALANCE (Item 7), Seller retains title to and a secunty interest in the Collateral
regardless of any retaking and redelivery of the Collateral to Buyer.

N GROSS SECURITY. Buyer granis to Seller a security interest in the Collateral to Secure the payment and performance of all absolute and ail
contingent obligations and liabilities of Buyer to Seller, or to any assignee of Seller, now existing or -hereafier ansing, whether under this Agreement or
any other agreement and whether due directly or by assignment: provided, however, upon any assignment of this agreement by Seller, the assignee shall
be deemed for the purpose of this paragraph the only party with a security interest in the Collateral

© DISCLAIMER. There are no warranties other.than those made by the manufacturer of the Collateral. SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AS TO THE QUALITY, WORKMANSHIP, DESIGN, MERCHANTABILITY, SUITABILITY OR FITNESS OF
THE COLLATERAL FOR ANY PARTICULAR PURPOSE, OR ANY OTHER. REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, unless such warranties are in writing and signed by Seller Seller shall not under any, circumstances be flable for consequential damages,
including. without limitation, lost profits, lost business expectancies, down time, rental expenses, transportation expenses, and/or lodging expenses
alleged by Buyer or. by any other party.

Re goenge

Oo

Buyer's Initials ] € | Co-Buver's initials Page 3 of §
Case 20-32652 Document 9-1 Filed in TXSB on 05/21/20 Page 4 of 7

P, ADDITIONAL COVENANTS AND ORAL AGREEMENT, THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENGE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES, THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Q. CHATTEL PAPER, This specific Security Agreement Is to be sold and assigned only to TRANSPORT FUNDING, L.L C, or Its affilates or subsidianes
(‘TRANSPORT FUNDING, L.L.C.") arid subject to the secunty interest of TRANSPORT FUNDING, LLC. The only copy of this Security Agreement
which constitutes Chattel Paper for all purposes of the Uniform Commiercial Code is the copy marked "ORIGINAL FOR TRANSPORT FUNDING, L.L.C”
which shall be delivered to and held by TRANSPORT FUNDING, L.L:C. Any change in the name of the assignee of this Security Agreement from
TRANSPORT FUNDING, L.L.C shall render the copy of this Security Agreement so changed. VOID and. of no force and effect. No assignee or secured
party other than TRANSPORT FUNDING, LLC, will under any circumstances acquire any nghts in, under. or to this Security Agreement or any sums due
hereunder. Any assignment or {ransfer of this Agreement to any assignee or secured party other than TRANSPORT FUNDING, LLC is invalid,
unenforceable and violates the rights of TRANSPORT FUNDING, LLC.

R PRIVACY WAIVER. Seller may tecelve from and disclose to any individual, corporation, business trust, association, company, partnership, joint venture, or
other entity (herein collectively, the "Entity"), including, without limiting the generality of the foregoing, Sellers parent.or any affiliate or any subsidiary of Seller and
any credit reporting agency or other Entity whether. or not related to Seller for any purpose, information about Buyer's accounts, credit application and credit
experience with Seller and Buyer authorizes any Entity to release to Seller any information related to Buyers accounts, credil experience and account information
regarding the: Buyer, This shall be continuing authorization for all present and future disclosures of Buyer's account information, credit application. and credit
experience on Buyer made by Seller, or any Entity requested to release such information to Seller. Buyer exprassly consents to. the recording of telephona
communications between Buyer and Seller,

S LOCATION OF BUYER. (i) If Buyer is @ corporation, limited lability company, limlted. partnership of other registered organization, its state of organization. ts in
the state sat forth immediately below its signature on the fast page of this Agreement, (i) if Buyer Is an individual, tys/her pancipal place of residence Is at the
address set forth immediately below ils signature on the last page of this Agreement, (ili) if Buyer fs an organization, its place of business or, if it has more than
one place of business, its chief executive office, is located at the address set forth immediately below its signature on the last page of this Agreement, Buyer
agrees that it will not, vithoul the prior written consent of Seller, change its state of organization if ILis a corporation, limited liability company, limited partnership or
other registered organization of the location of its chief executive office or iis place of business if it is an organization If Buyer is an individual, Buyer must notify
Seller in writing of a change In-hisyher principal place of residence 30 days prior {o such change.

T. ALLOCATION OF PAYMENTS. All payments made by Buyer to Seller with reference to this Security Agreement shall-be applied first to any Indebtedness
which is not secured, then to delinquency charges, then to interest, then to insurance payments, then to anyother fees or other amounts payable hereunder other
than the indebtedness secured by a purchase money security interest in the Collateral, until all of such indebtedness is paid in full, and then to the indebtedness
secured by a purchase money security interest in the Collateral in the order in which that indebtedness was incurred This provision controls over any confhcling
provision or language in this Security Agreemant or in-any other agreement between Sellar and Buyer unless the parties mutually agree in writing in a subsequent
agreement to override this provision.

U, WAIVER OF JURY TRIAL, AND CONSENT. TO JURISDICTION AND APPLICATION OF KANSAS LAW, BUYER AGREES THAT ANY LAWSUIT, CLAIM

OR OTHER LITIGATION FILED BY BUYER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE COLLATERAL SHALL BE BROUGHT
EXCLUSIVELY IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS, AND SHALL BE GOVERNED BY KANSAS LAW WITHOUT REGARD TO ANY
STATE'S LAWS REGARDING CONFLICT OF LAWS. BUYER FURTHER AGREES THAT, JF SELLER DEEMS IT NECESSARY TO ENFORGE THE PAYMENT
AND PERFORMANCE OF BUYER'S OBLIGATIONS UNDER THIS AGREEMENT, SELLER MAY FILE SUIT IN THE DISTRICT COURT OF JOHNSON
COUNTY, KANSAS, AND BUYER HEREBY STIPULATES TO THE JURISDICTION ANO VENUE OF SUCH. COURT. IN ANY SUCH LAWSUIT, CLAIM, OR
LITIGATION ARISING OUT OF OR RELATING IN ANY MANNER TO THIS AGREEMENT AND/OR THE COLLATERAL, REGARDLESS OF WHETHER SUCH
LAWSUIT, GLAIM, OR LITIGATION. {S INITIATED BY SELLER OR. BUYER, THE PARTIES HEREBY WAIVE THEIR RIGHT TO A TRIAL BY JURY AND
AGREE THAT ALL CLAIMS, COUNTERCLAIMS AND CAUSES OF ACTION SHALL BE TRIED TO THE.COURT.

V. RIG OR LUNTARY Buyer states that Buyer has had an opportunity to read and fully understands this Agreement, Buyer
has further ‘had an opportunity to discuss this Agreement with jegal counsel of Buyer's choice regardiess.of whether or not it has chosen to do so.
Buyer further represents and warraits to Seller that Buyer Is voluntarily entering Inte this Agreement.

W, PRIVACY WAIVER £ CERTIFICATION OF IDENTITY. BUYER HEREBY WAIVES BUYER'S RIGHT TO PRIVACY, AND AUTHORIZES THE FEDERAL
MOTOR CARRIER SAFETY ADMINISTRATION TO RELEASE ANY AND ALL INFORMATION RELATING TO BUYER TO TRANSPORT FUNDING, LLC, 8717
W. 110TH STREET, SUITE 700, OVERLAND PARK, KS 66210.

X, RECORDING OF CONVERSATIONS. BUYER ACKNOWLEDGES THAT ALL TELEPHONE COMMUNICATIONS TO AND FROM SELLER MAY BE
RECORDED BY SELLER. BUYER HEREBY CONSENTS TO SELLER RECORDING ANY SUCH COVERSATIONS.

Y COMPLETE AGREEMENT, Buyer and Seller agree that this is a five-page agreement and each page hereof constitutes a part of this Agreement.
BUYER ACKNOWLEDGES THAT BY SIGNING THIS CONTRACT IT IS AWARE OF AND AGREES WITH ALL. OF ITS TERMS AND CONDITIONS INCLUDING

BUT NOT LIMITED TO, SECTION U, WAIVER OF JURY TRIAL, SECTION V, RIGHT TO REVIEW/VOLUNTARY AGREEMENT, SECTION W, PRIVACY
WAIVER & CERTIFICATION OF IDENTITY, AND SECTION X, RECORDING OF CONVERSATIONS.

oe

Buyer's initials i fe | Co-Buyer's initials Page 4 of §

f i
Case 20-32652 Document 9-1 Filed in TXSB on 05/21/20 Page 5 of 7

NOTICE TO BUYER - DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT OR IF IT CONTAINS ANY BLANK SPACES, YOU ARE ENTITLED
TO A COPY OF THE CONTRACT YOU SIGN, UNDER THE LAW YOU HAVE THE RIGHT TO PAY OFF IN ADVANCE THE FULL AMOUNT DUE
AND TO OBTAIN A PARTIAL REFUND OF THE TIME PRICE DIFFERENTIAL

Dated

3/30/2018

 

Seller

ARROW TRUCK SALES, INC.

 

(Name of individual, corporation or partnership}

 

 

Buyer hereby acknowledges receipt of a copy of this contract.

Buyer(s) FREDERICK KENFACK TEZANO

(Name of individual(s), comoration or partnership. Give trade style, (f any, after name)

Print Name: FREDERICK KENFACK TEZANO

 

 

 

 

Title: INDIVIDUAL
{If corporation, aulhotized party must sign and shoy forporate ttle. {f partnership, Signature:
& general partner must sign If owner or partner, show which )
x
7920 E. FREEWAY Print Name:
(Street Address) Title:
Signature:
HOUSTON, TX 77029 x
(City, State and Zip Code)
STATE OF ORGANIZATION

Buyer's Initials

FET

Co-Buyer's Initials

\

 

Principal Residence/Chief Executive Office/Place of Business:

1814 KATY SHADOW LN.

 

(Steet Address):

KATY, FORT BEND, TEXAS 77494

 

(City, County, State and Zip Code)

Page 5 of §
Case 20-32652 Document 9-1 Filed in TXSB on 05/21/20 Page 6 of 7

TRANSPORT ASSIGNMENT AGREEMENT
FUNDING

A Transport Funding Program

For value received, the undersigned (“Assignor’} hereby sells, assigns and transfers to TRANSPORT FUNDING, LL.C , 14 Corporate Woods, Suite 700,
8717 W. 110th Street, Overland Park, KS 66210, its successors and assigns (“Assignee’), all Assignor’s right, title and interest In and to (a) that

 

Agreement dated 3/30/2018 between FREDERICK KENFACK TEZANO (‘Buyer’) and Assiqnor which includes,
without limitation, an'item of Collateral, as defined herein, with the following serlal number, TFUIGLDSSELFH6962 (the “Security Agreement’),
(0) any noles, quarantes and other documents executed in connection wilh the. Security Agreement (herein, Wilh Ihe Secumty Agreement! ca @ "Documents’), (c) all amounts

due and {o become due under the Documents, (d) the property in which a security Interest is granted to or tesetved by Assignor under the Security Agreement (the “Collateral’),
and (8) all of Assignor's rights and remedies under or in connection with ihe Documents, including the.right, without notice to Assignor and without affecting Assignor's liability
hereunder (i) to collect.any and all amounts owing under the Documents, (ii) to endorse Assignor's name on-any nate or remittance received, (iii} to release or discharge the
Buyer under the Security Agreement or any other persons obligated under the Documents, on terms Sallsfactory to Assignee, by operation of law or otherwise, (iv) to settle,
compromise or adjust any and all nghts against and to grant extensions of time of payment ‘to Buyer or any other persons obligated under the Documents, and (v) to take any
other action Assignor might take but for this assignrnent Assignor watrants that: the Documents are genuine, enforceable and in all respects with what they purport to be, all
signatures, names, addresses, amounts and other statements and facts contalried in the Documents and herein are true and correct, the Collateral was sold in a bona fide time
sale tansaction, Buyer has paid the down payment in cash or as otherwise set forth in the Security Aqreement,.and no part thereof was loaned directly or indirectly by Assignor.
ihe Colfateral was delivered in satisfactory condition ta Buyer on the date set forth below and was accepted by Buyer. any notice of insurance or certificate of policy thereof was or
wil be delivered to Buyer within the time required by law, all parties to the Documents have the capacity to contract-and none of such parues.1s a minor; the security interest and
reservations of title evidenced by ihe Security Agreement ara. valid, first, prior to all others and effective against all persons, Assignor has caused or will promptly cause such
achons or procedures to be taken as are required or permitted by statule or regulation to perfect such security interest and reservation of title in Assignee's favor, including,
without limitaban. filing financing statements, recarding documents and obtaining Certificates of Title disclosing Assignee’s interest; Assignor has full title to and the nght to sell
and assign the Documents and the security interest and reserved title evidenced thereby, and this assignment conveys the same free and clear of all liens and encumbrances
whatsoever, the Documents are and will continue free from defenses, counterclaims, cross-clams, and sel-offs, and Assignor shall continue to. be fable hereunder,
notwithstanding Assignee's waiver of-or fallure. to enforce any of the terms, covenanis of conditions contained in the Documents or any release of, or failure on the pari of
Assignee to realize upon of protect, the Collateral'or any lien thereon ‘if any of the foregoing wartanlies are untrue, regardiéss of Assignee's knowledge thereof or lack of reliance
thereon, of if Assignor breaches any provision hereof, Assignor hereby unconditionally agrees to (i) indemnify and hold Assignee harmless from any losses, damages or claims
ansing therefrom; and (il) purchase the Decuments on watlen demand from Assignée for the balance remaining uripaid thereunder, plus any expenses of collection, repossession,
transportation and storage, and reasonable atlorneys' fees and court costs incurred by Assignee, less any customary retund by Assignee of uneamed finance charges. ANY
REASSIGNMENT OF TRE DOCUMENTS AND/OR THE COLLATERAL BY ASSIGNEE SHALL BE WITHOUT RECOURSE OR WARRANTY OF ANY KIND Assignor waives
nolice of acceptance hereof, presentment and demand for payment, protest and notice of non-paymeni, and subordinates all rights Assignor may now or hereafter have against
Buyer to any rights Assignee may now or hereafter have against Buyer .Assignor shall have no authonty to, and will not, without Assignee’s prior consent. accept collections.
repossess, substitute or consent to the return of the Collateral or modify the terms of the Documents

The Collateral was delivered to Buyer on 3/30/2018

 

WITH RECOURSE. If Buyer fails to pay any payment on the Documents when due, or it Buyer 1s athenvise in defaul! under-the terms of the Documents, or if Buyer or Assignor
becomes insolvent or makes an assignment for ihe benefit of creditors, or if a petition for a receiver or in bankruptcy is filed by of against Buyer or Assignor, then in any of such
events Assignor will, without requiring Assignee to proceed against Buyer or any other person of any security, repurchase the Documents on writen demand and pay Assignee
in.cash the balance remaining unpaid thereunder plus any expenses of collection, repossession. transportation and slorage, and reasonable attorneys’ fees and court costs
Incurred by Assignee. less any customary refund by Assignee of uneamed finance charges The terms and: provisions of Seller's Assignment above the following described
agreement are incorporated herein by reference

Assignor

 

(Name of individual, corporation or partner

 

(identify speciiic agreement or, fF none, show None’)
By Title

(lf corporation, authorized party must sign and show corporate title. If
partnership, a general partner must sign. If owner of partners, show which )

Dated

 

 

 

WITHOUT RECOURSE: This assignment is Without Recourse as to the financial ability of the Buyer to pay, except as provided in Seller's Assignment above or as may
be othenwise provided in the following described agreement between Assignor and Assignee The terms and provisions of Seller's Assignment above and the following
described agreement are incorporated herein by reference

 

 

 

Assignor
i |
(dentiy Spacific agreement or, ¥ none, show None) (Name of individual, corporation or partner
By Title
Dated (if corporation, authorized party must sign and show corporate title. If

 

partnership, a general partner must sign. If owner-or partners, show which)

REPURCHASE. Assignor hereby agrees with Assignee that in the event of epossession of the Collateral Assignor on Written demand will purchase the Security Agreement fram
Assignee at a place designated by Assignee for the balance remaining unpaid under the Securily Agreement plus any expenses of collection. repossession, transportation and
storage, and reasonable attorneys’ fees and court costs incurred by Assignee, less any customary refund by Assignee of uneamed finance charges, and will so purchase the
Security Agreement even though Assignea may have waived full performance of the provisions of the Security Agfeement by Buyer without Assignor’s consent. The tarms and
provisions of Seller's Assignment above and the following described agreement are incorporated herein by reference.

SUBJECT TO. THE ARROW TRUCK SALES, ING: / TRANSPORT
FUNDING, L.L.C, RETAIL FINANCE AGMT DATED 5-13-1998 Ag&ignor
(identify specific agreement or, none, shaw"None’)

ARROW TRUCK SALES, INC.
‘(Narge of Individual, corporation or partnership)

Tile | BRANCH MANAGER

 

 

     

 

 

Dated 3/30/2018 (lfeOrporation, authorized party must slgn and show corporate title, If
partnership,.a general partner must sign. If owner or partners, show which.)
6857511 v2 Page 1 of 1
 

SLR

eR Ao RES

Upon sale of this vehicle, the purchaser must apply for a new title within 30 days unless the vehicle ts
purchased by a dealer. Until a new title 1s issued, the vehicle record will continue to reflect the owner's
name listed on the current title, SEE BACK OF TAB FOR ADDITIONAL INFORMATION.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—_——
SE O 0
=== 5 0
=< z
Sc TRANSPORT FUNDING LLC 4
= 8717 W 110TH ST STE 700 3
—— OVERLAND PARK, KS 66210-2127
SN
ie

DETACH HERE ey Co |

sa ue: a NII SUTRIRT ramet erry seen rs TIRES. ;

Raa Seiad LP Cnt at : SR

ae SS me cs j ee Wyre eRe : a Sah
= feuale Ty RE EL: H @} > x

. ANN Lit
ae ENE SEA pi ae.

TEXAS DEPARTMENT OF MOTCA VEHICLES

L393885 24
WERIGLE IDENTIFICATION NUIMBER YEAR MODE! WAKE -QF VEHICLE. BODYSTYLE
LFUJGLDS3ELFH6962 2014 FRHT TR

TITLESDOGUMENT NUMBER DATE TITLE ISSUED

10168943191161316 0471172018
MFQ. GAPACITY

iN TONS WEIGHT LIGENSE WUMBER

17900 TONLYOG

PREVIOUS QWHEB OQOOMETER READING

ARROW TRUCK SALES ING HOUSTON TX EXEMPT

OWNER REMARKS)

FREDERICK KENFACK TEZANO DIESEL
1814 KATY SHADOW LANE
KATY, TX 77494

SHGNATIAAR OF OWNER ON AGENT MUST GE dy ve

 

UNLESS OTHERWISE AUTHORIZED BV LAW JT 1S A VIOLATION OF STATE Lavy TO SiGh
THE NAME OF ANOTHER PERSON ON A CERTIOCATE OF TITLE OA OTHERVASE GIVE FALSE
INFORMATION ON A CERTIFICATE OF TITLE

 

 

 

DATE OF LIEN AST ENHOLOEA

MM 03/30/2018 TRANSPORT FUNDING LLC
8717_W 110TH ST

STE
OVERLAND PARK, KS GG2LO~ 2a 27 mgt

AUTHORIZED AGENT

fO LEM AELEASED
ENF

PATE OF LIEN OND OPPO OFA
NU LIEN RELEASED

™ AUTHORIZED AGENT
DATE OF MEH JAD CERHOLDER
SAD WEN RELEASED

 

WTS HEREBY CEATIFIED THAT THE PERSON HFAEIN NAMEO 1S THE OWNER - AUTHORIZED AGENT |
OF THE VEHICLE DESCRIBED ABOVE WHICH 15 SUBJECT TO THe ABOVE LIENS

 

 

 

 

RIGHTS OF SUAVIVORSHIP AGNEEMENT
WE THE MARRIED CERSONS WHOSE SIGNATURES APPEAR HEREIN HEREBY
AGREE THAT THE CWERSMIR OF THE VEHICLE GESCRIEED OY THs
CERTIFICATE OF THLE SHALL FROM THIS DAY FORWARD BE HELO JOINTLY - <
ANO IN THE EVENT OF DEATH OF ANY DF THE PERSONS NAMED GN THE SIONATURE
AGREENENT THE OWNEASHIP OF THE VEHICLE SHALL VEST In ME SURVIVORISS

SIGNATURE:

 

 

SIGNATURE
bo ee ACCEET TILE SHOWING ERASURE, ESI oR MUTATION

pes «oe ‘ [eee —
Oy lee
